                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Civil Action No. 1:19-cv-01196-RM-KMT

UNITED STATES OF AMERICA,

       Plaintiff,

v.

MELISSA MARY GERVELL a/k/a Mary Melissa Gervell,

      Defendant.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This matter is before the Court on Plaintiff’s motion for default judgment (ECF No. 10).

After Defendant was served with the complaint and failed to respond, Plaintiff moved for entry

of default, and the Clerk of the Court entered default on May 23, 2019 (ECF No. 9). In its

current motion, Plaintiff requests entry of default judgment under Fed. R. Civ. P. 55(b)(1). For

the reasons given below, the motion is granted.

I.     LEGAL STANDARD

       “[E]ven after entry of default, the Court must decide whether the unchallenged facts

create a legitimate basis for entry of a judgment.” Villanueva v. Account Discovery Sys., LLC,

77 F. Supp. 3d 1058, 1066 (D. Colo. 2015) (quotation omitted). Although the Court has

discretion to enter default judgment, strong policies favor resolution of disputes on their merits;

therefore, it is generally appropriate “only when the adversary process has been halted because

of an essentially unresponsive party.” Id. at 1067 (quotation omitted).
II.    BACKGROUND

       According to the complaint, Defendant owes two debts to Plaintiff. Count One alleges a

debt in the principal amount of $21,688.28, plus interest computed at the applicable note rate in

the amount of $14,851.70 as of March 26, 2019, and interest thereafter on this principal at the

applicable rate (5.03%) from this date until the date of judgment. Count Two alleges a debt in

the principal amount of $4,391.46, plus interest computed at the applicable not rate in the amount

of $2,457.82 as of March 26, 2019, and interest thereafter on this principal at the applicable rate

(4.23%) from this date until the date of judgment. Plaintiff has made demands for the amounts

owed, but they remain unpaid.

III.   ANALYSIS

       The Court first finds that the jurisdictional prerequisites for granting default judgment are

satisfied in this case. The Court has subject matter jurisdiction over actions brought by the

United States. 28 U.S.C. § 1345. In addition, the Court has personal jurisdiction over Colorado

residents. See Dennis Garberg & Assocs., Inc. v. Pack-Tech Int’l Corp., 115 F.3d 767, 773

(10th Cir. 1997) (“[T]he plaintiff need only make a prima facie showing [of personal

jurisdiction] if the motion [for default judgment] is decided only on the basis of the parties’

affidavits and other written materials.”).

       Next, the Court finds that the well-pleaded allegations in the complaint constitute a

legitimate basis for entry of a judgment. The complaint alleges that Defendant executed

promissory notes to secure two loans and that she has defaulted on her obligation to repay them.

These allegations are supported by the certificates of indebtedness attached to the complaint.

The complaint further alleges that Plaintiff has made demand to Defendant for the amounts owed


                                                  2
and that they remain unpaid. The Federal Debt Collection Procedure Act provides the “civil

procedures for the United States . . . to recover a judgment on a debt.” 28 U.S.C. § 3001(a)(1).

        The Court further finds that a default judgment should be entered for the sum certain

damages Plaintiff seeks. Plaintiff has provided a declaration of a paralegal specialist as well as

the certificates of indebtedness mentioned above to support its claims. The Court concludes

Plaintiff is entitled to judgment in its favor.

        Finally, the Court finds that costs in the amount of $400 are appropriate under to

28 U.S.C. § 2412(a)(2).

IV.     CONCLUSION

        Accordingly, the Court GRANTS Plaintiff’s motion for default judgment (ECF No. 10)

and ORDERS that the Clerk enter judgment for a sum certain against Defendant as follows:

        (A)     On Count One, Defendant is indebted to Plaintiff in the sum of $21,688.28

                principal, plus $14,851.70 in prejudgment interest, plus interest accruing as of

                March 26, 2019, at the applicable note rate of 5.03 percent until the date of

                judgment, and post-judgment interest at the legal rate in effect on the date of entry

                of judgment, to be compounded annually pursuant to 28 U.S.C. § 1961(b), and

        (B)     On Count Two, Defendant is indebted to Plaintiff in the sum of $4,391.46

                principal, plus $2,457.82 in prejudgment interest, plus interest accruing as of

                March 26, 2019, at the applicate note rate of 4.23 percent until the date of

                judgment, and post-judgment interest at the legal rate in effect on the date of entry

                of judgment, to be compounded annually pursuant to 28 U.S.C. § 1961(b), and




                                                  3
(C)   Plaintiff is entitled to an award of $400 in costs for prosecuting this action,

      pursuant 28 U.S.C. § 2412(a)(2).

DATED this 29th day of August, 2019.

                                             BY THE COURT:



                                             ____________________________________
                                             RAYMOND P. MOORE
                                             United States District Judge




                                         4
